Citation Nr: 0919669	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-20 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent disabling 
for instability of the left knee.

2.  Entitlement to a rating in excess of 10 percent disabling 
for limitation of flexion of the left knee.

3.  Entitlement to a rating in excess of 10 percent disabling 
for limitation of extension of the left knee.  

4.  Entitlement to service connection for a right knee 
disability, to include as secondary to the Veteran's service-
connected left knee disability.  

5.  Entitlement to service connection for stomach ulcers, to 
include as secondary to his service-connected left knee 
disability.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to July 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision, which increased 
the Veteran's service-connected left knee disability rating 
to 10 percent disabling for limitation of extension and 
granted service connection for functional loss with slight 
limitation of flexion, and assigned a 10 percent disability 
rating.  A subsequent rating decision, dated in December 
2006, granted service connection for residuals of a left knee 
injury with instability associated with functional loss with 
slight limitation of flexion and assigned a 20 percent 
disability rating.  

In December 2006, the RO granted service connection for the 
claim of service connection for a back condition, claimed as 
secondary to his left knee condition.  This claim is no 
longer before the Board. 

The Veteran was scheduled for a videoconference hearing on 
October 2007, but did not appear and has offered no statement 
of good cause for missing the hearing.  See 38 C.F.R. § 
20.702(d) (2008).  As such, the Board will proceed as if the 
request for a hearing has been withdrawn.  See id.



FINDINGS OF FACT

1.  The Veteran's extension of his left knee is limited to 10 
degrees, his flexion is limited to 110, and there are some 
signs of instability.  He also has pain, weakness, 
fatigability, and lack of endurance of his left knee.  

2.  The Veteran's right knee disability is not related to a 
disease or injury in service and the preponderance of the 
evidence is against an etiological relationship (e.g. 
causation or aggravation) with his service-connected left 
knee disability.  

3.  The stomach ulcer disability is not related to a disease 
or injury in service and the preponderance of the evidence is 
against an etiological relationship (e.g. causation or 
aggravation) with his service-connected left knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
instability of the left knee are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257(2008).

2.  The criteria for a rating in excess of 10 percent 
disabling for limitation of flexion of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).

3.  The criteria for a rating in excess of 10 percent 
disabling for limitation of extension of the left knee have 
not been met.  38 U.S.C.A. § 1155; 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).  

4.  The Veteran's right knee disability was not incurred in 
or aggravated by service and it is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2008).

5.  A stomach ulcer disability was not incurred in or 
aggravated by service and it is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claims for increased 
rating and service connection.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the Veteran's increased 
rating claims, a letter dated in October 2004 fully satisfied 
the duty to notify provisions for the elements two and three.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
at 187.  In order to satisfy the first Quartuccio element for 
an increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and daily 
life (such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; 

(3) the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the 
nature of the symptoms of the condition for which 
disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements may create prejudicial 
error.  Lack of prejudicial harm may be shown in three ways: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  To establish that 
no prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See id.; see also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

Prior to the initial adjudication of the claim, the RO sent 
the Veteran an October 2004 letter, which requested that the 
Veteran provide evidence describing how his disability had 
worsened.  In addition, the Veteran was questioned about the 
effect that worsening has on his daily life during the course 
of the December 2004, November 2006, and February 2007 VA 
examinations performed in association with this claim.  The 
Board finds that the notice given, the questions directly 
asked and the responses provided by the Veteran at interview 
show that he knew that the evidence needed to show that his 
disability had worsened and what impact that had on his 
employment and daily life.  As the Board finds the Veteran 
had actual knowledge of the requirement, any failure to 
provide him with adequate notice is not prejudicial.  The 
Board finds that the first criterion is satisfied.  See 
Vazquez-Flores.  

As to the second element, the Board notes that the Veteran is 
service connected for a left knee disability.  As will be 
discussed below, knee disabilities are rated under Diagnostic 
Codes 5256-5263, 38 C.F.R. 4.71a.  These are the only 
Diagnostic Codes to rate this disability and are not cross 
referenced to any other Codes for the purposes of evaluation.  
See id.  Furthermore, there is no single measurement or test 
that is required to establish a higher rating.  On the 
contrary, entitlement to a higher disability rating would be 
satisfied by evidence demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life.  
See id.  The Board finds that no more specific notice is 
required of VA and that any error in not providing the rating 
criteria is harmless.  See Vazquez-Flores.  

As to the third element, the Board notes that the Veteran was 
not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores.  The 
Board notes that the ratings schedule is the sole mechanism 
by which a veteran can be rated, excepting only referral for 
extraschedular consideration and special monthly 
compensation.  See 38 C.F.R. Part 4.  Neither the Board nor 
the RO may disregard the schedule or assign ratings apart 
from those authorized by the Secretary and both must apply 
the relevant provisions.  Id.  As such, notice to the Veteran 
that the rating schedule will be applied to the 
symptomatology of his disability has no impact on the 
fundamental fairness of the adjudication because it refers to 
legal duties falling upon VA, not upon the Veteran and cannot 
be changed.  The Board finds that the error in the third 
element of Vazquez-Flores notice is not prejudicial.  

As to the fourth element, the October 2004 letter provided 
notice of the types of evidence, both medical and lay, 
including employment records, which could be submitted in 
support of his claim.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  See id.  In light of 
the foregoing, the Board finds that the requirements of 
Vazquez-Flores are met.  The Board, therefore, finds that the 
requirements of Quartuccio are met and that the VA has 
discharged its duty to notify.  See Quartuccio, supra.  

With respect to the Veteran's claim of entitlement to 
secondary service connection for his right knee and stomach 
ulcer disabilities, a letter dated in March 2006 satisfies 
the second and third elements under the duty to notify 
provisions. See Quartuccio, supra.  The March 2006 letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand what was necessary to 
substantiate his claim of service connection.  See 
Quartuccio.  Accordingly, the Board concludes that the 
failure to provide VCAA compliant notice was harmless.  The 
Board may proceed with consideration of the claim on the 
merits.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

With respect to his claims for increased rating, the RO 
provided the Veteran appropriate VA examinations in December 
2004, November 2006, and February 2007 to determine the 
severity of his left knee disability.  The Veteran has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA and the private treatment 
mentioned above, records of which are in the file), and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The VA examination reports are thorough and supported 
by VA outpatient treatment records.  The examination in this 
case is adequate upon which to base a decision.

The Veteran's representative argues the February 2007 
examination is inadequate because the VA examiner did not 
have the claims file to review.  The Board observes that 
review of the claims file is only required where necessary to 
ensure a fully informed examination or to provide an adequate 
basis for the examiner's findings and conclusions; necessity 
for pre-examination records review is to be determined 
according to the facts of each individual case.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that 
whether a medical opinion is based on sufficient facts and 
data is an important indicator of the probity of that 
opinion); see also VAOPGCPREC 20-95; 61 Fed. Reg. 10,064 
(1996).  In this case, resort to the Veteran's claims file 
was not necessary because the Veteran provided an accurate 
account of his medical history, thus ensuring a fully 
informed examination.  Moreover, the claims file was not 
necessary for the examiner to provide findings as to the 
current symptoms of the Veteran's service-connected left knee 
disability, which is the question at issue in this case.  The 
examiner was not asked to resolve conflicting medical 
opinions or diagnoses, so review of the file was not needed.  
Therefore, the Board finds that a remand for further 
examination would only delay the Veteran's appeal and would 
likely not result in a different outcome.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

With respect to his claim of service connection for his right 
knee disability, the Veteran was afforded a VA examination in 
November 2006 to obtain an opinion as to whether this 
disability can be directly attributed to his left knee 
disability.  Further examination or opinion is not needed on 
the claim because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the Veteran's left knee disability.  This is 
discussed in more detail below.

For his claim of service connection for stomach ulcers, the 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran's VA treatment records and private medical 
records from reflect treatment for various parts of his body.  
There is no indication from these records that the Veteran 
has complained of or been treated for a stomach ulcer 
disability.  As these records are current and thorough, the 
Board finds that the preponderance of the medical evidence is 
against a current diagnosis of the claimed disorder.  An 
examination is not required.  See McLendon, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

II.	Increased Rating

The Veteran contends that he is entitled to increased ratings 
for his left knee disability.  For the reasons that follow, 
the Board concludes that increased ratings are not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Veteran currently receives a 20 percent rating for 
instability of the left knee, a 10 percent rating for 
functional loss with slight limitation of flexion of his left 
knee, and a 10 percent rating for limitation of extension of 
the left knee under Diagnostic Codes (DC) 5257, DC 5260, and 
DC 5261, respectively.  See 38 C.F.R. § 4.71a. 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  The Board will also consider whether another rating 
code is "more appropriate" than the one used by the RO. See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Diagnostic Code (DC) 5260 provides for the evaluation of 
limitation of flexion of the knee.  See 38 C.F.R. § 4.71a.  A 
0 percent rating is warranted when leg flexion is limited to 
60 degrees. Id.  A 10 percent rating is warranted when it is 
limited to 45 degrees, and a 20 percent rating is warranted 
when it is limited to 30 degrees.  Id.  DC 5261 provides for 
the evaluation of limitation of extension of the knee. Id.  A 
0 percent rating is warranted when leg extension is limited 
to 5 degrees. Id.  A 10 percent rating is warranted when it 
is limited to 10 degrees, and a 20 percent rating is 
warranted when it is limited to 15 degrees.  Id.  38 C.F.R. § 
4.71, Plate II, shows that normal flexion and extension of 
the knee is from 0 degrees to 140 degrees.

It is possible to receive separate ratings for limitation of 
flexion (DC 5260) and limitation of extension (DC 5261) for 
disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 
17, 2004).

The record reflects that the Veteran's extension was limited 
to 10 degrees at the December 2004 VA examination.  
Subsequent VA examination reports and treatment records 
provide that the Veteran had full extension of his left knee.  
The Veteran does not meet the criteria for a 20 percent 
rating for limitation of extension of his left knee.  See 
38 C.F.R. § 4.71a, DC 5261.  Further, the February 2007 VA 
examination provides that the Veteran's flexion was limited 
to 115 degrees.  The February 2006 VA examination report 
provides that his flexion was limited to 90 degrees.  
Previous medical records provide that the Veteran's flexion 
was not limited to a compensable degree; however, given his 
functional loss, no more than a 10 percent rating is 
warranted under DC 5260.  

DC 5010 indicates that traumatic arthritis is to be rated as 
degenerative arthritis under DC 5003.  Degenerative 
arthritis, established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, DC 5003.  DC 5003 states that when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  Id.  
The Veteran already receives a 10 percent rating for 
limitation of flexion and a 10 percent rating for limitation 
of extension of his left knee.  A 20 percent evaluation will 
be assigned where there is x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. 4.71a, DC 5003.  There is, in this case, only one 
major joint involved; therefore, a higher rating is not 
warranted under DC 5003.  See id.

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257). 
VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 
63,604 (1997) and VAOPGCPREC 9-98 (August 14, 1998), 
published at 63 Fed. Reg. 56,704 (1998).

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for impairment of the knee with slight recurrent subluxation 
or lateral instability; a 20 percent rating is warranted for 
impairment of the knee with moderate recurrent subluxation or 
lateral instability; and a 30 percent rating is warranted for 
impairment of the knee with severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  VA treatment records dated from January 2006 to March 
2006 indicate that the Veteran complained of numerous 
episodes where his left knee frequently gave out and he fell.  
A March 2006 VA treatment note indicates that the Veteran was 
issued an adjustable cane due his instability.  At the 
November 2006 VA examination, the Veteran complained that his 
left knee gives out and causes him to fall.  The examination 
of both legs revealed atrophy of the left quadricep which is 
1.25 inches less in circumference than the right side.  The 
examiner provided that there was no lateral instability.  
During the February 2007 VA examination, the examiner noted 
that the Veteran used a cane but indicated that he did not 
need it.  While these VA examination reports find no 
instability, the VA treatment records indicate that there is 
some instability of the Veteran's knee.  However, the medical 
records do not establish that the Veteran's current 
disability merits an increased rating in excess of 20 percent 
disabling under DC 5257.  See id.

The Board must now address the alternative avenues through 
which the Veteran may obtain an increased disability rating.  
DC 5258 (dislocated semilunar cartilage) and DC 5259 (removal 
of semilunar cartilage, symptomatic) both address issues of 
cartilage damage.  The Board notes that other applicable 
diagnostic codes relating to knee disorders include DC 5256 
(ankylosis of the knee), DC 5262 (impairment of the tibia and 
fibula), and DC 5263 (for genu recurvatum).  There is no 
evidence of record that shows the Veteran has cartilage 
damage, ankylosis, impairment of the tibia and fibula, or 
acquired traumatic genu recurvatum of the right knee.  
Therefore, these diagnostic codes are not for application.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
Veteran's knee.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
While the Board is required to consider the effect of the 
Veteran's pain when making a rating determination, the rating 
schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The Board notes 
that the Veteran's current left knee disability rating 
requires objective evidence of painful motion.  The Board 
finds that a rating under the rule of DeLuca is warranted as 
he has consistently reported pain, weakness, fatigability and 
lack of endurance.  The February 2007 VA examination report 
indicates that the left knee disability has a major 
functional impact on his ability to squat, climb or kneel.  
The examiner noted that the Veteran was limited to 45 degrees 
flexion when he attempted to squat.  The November 2006 VA 
examination provides that the Veteran has difficulty climbing 
stairs due to his disability.  The examiner noted that the 
Veteran suffers from occasional flare-ups which resulted in 
his left knee giving out and him falling.  As such, the 
DeLuca criteria have been met for the Veteran's left knee 
disability.

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a compensable rating have at no time 
been met.  Accordingly, staged ratings are inapplicable. See 
id.

Consideration has also been provided regarding the issue of 
whether the schedular evaluation is inadequate, thus 
requiring that the RO refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008); Barringer v. 
Peak, 22 Vet. App. 242 (2008)(noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably 
raised by the record).  An extra-schedular evaluation is for 
consideration where a service-connected disability presents 
an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 
88, 94 (1996).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of 
the Veteran's service-connected disability.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral 
is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 
at 116.

The schedular evaluation in this case is not inadequate.  A 
rating in excess of 10 percent is provided for certain 
manifestations of left knee disabilities but the medical 
evidence reflects that those manifestations are not present 
in this case. Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's left knee disability as the criteria to assess 
social and occupational impairment.  Moreover, the evidence 
does not demonstrate other related factors.  The Veteran has 
not required frequent hospitalization.  The Veteran has not 
indicated that his disability has affected his employment and 
does not show marked interference that renders impractical 
the application of the regular schedular standards.  In the 
absence of any additional factors, the RO's failure to refer 
this issue for consideration of an extraschedular rating was 
correct.

The Board finds that the Veteran is more than compensated for 
his left knee disability and notes that the RO has been 
generous in assessing the current ratings for his left knee 
disability.  As such, the Board finds that the preponderance 
of the evidence is against the Veteran's claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.	Service Connection

The Veteran claims his right knee disability and stomach 
ulcers result from his service-connected left knee 
disability.  To afford the Veteran every possible 
consideration, the Board will also consider direct service 
connection.  For the reasons that follow, the Board concludes 
that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a)(2008).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id. 

a.	Right Knee Disability

Post-service medical records establish that the Veteran was 
diagnosed with chondromalacia of the right knee.  The Board 
is satisfied that the Veteran has a current disability and 
the first element is satisfied.  See Allen, supra.  As such, 
the Board turns to the issue of whether this disability was 
caused or aggravated by a service-connected disability.  
 
The Veteran essentially contends that his chondromalacia of 
the right knee was caused by his left knee disability.  The 
Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms 
currently and that he was injured during service.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  There is no evidence that the Veteran 
is medically trained and, thus, he is not competent to render 
an opinion as to the cause of his right knee disability.  As 
such, the Board turns to the pertinent medical evidence of 
record.

In November 2006, the Veteran underwent a VA examination to 
determine whether the Veteran had a right knee disability and 
if so to what extent this disability was associated with or 
caused by his left knee disability.  He complained of 
discomfort behind the patella in his right knee.  On 
examination, the examiner noted that the Veteran was walking 
with a cane but noted that he could walk without it including 
heel to toe.  He had 0 to 125 degrees of motion in both 
knees.  There was crepitation on his right knee.  An x-ray 
report showed normal bony architecture of the right knee 
without disease or signs of change behind the patella.  He 
was diagnosed with chondromalacia of the right knee.  The 
examiner opined that the symptoms of the right knee are 
"less likely than not related to the service-connected left 
knee situation."  The examiner reasoned that because he has 
patellofemoral disease in his left knee, it would be a 
natural occurrence for it to occur to the right knee as well.  
The examiner provided that the disorder in his left side 
simply preceded the right side and was aggravated by injury 
while in service.  

This is the only medical opinion contained in the record.  
The opinion was based on a thorough and comprehensive 
interview and evaluation of the Veteran and has a well-
reasoned rationale.  As such, the Board gives it substantial 
probative weight and finds that secondary service connection 
is not warranted.  

Again, to afford the Veteran every possible consideration, 
the Board will also consider direct service connection.  The 
Board has reviewed the Veteran's claims file to determine if 
there is any indication of right knee problems in service.  
The Veteran's service treatment records provide an undated 
radiographic report of the right leg, to include the femur, 
knee and quadricep due to complaints of patellofemoral pain 
of the right knee.  The x-ray report was normal.  In February 
1978, the Veteran underwent a physical examination which 
provided that the Veteran complained of occasional, mild 
discomfort to the right knee following exercise although he 
had full range of motion of his right knee.  The report noted 
that his discomfort never interfered with duty and was 
asymptomatic at the time of the examination.  In February 
1982, the Veteran underwent yet another examination which 
provided no complaints of right knee pain or problems.  There 
are no further signs of any sort of right knee complaints, 
diagnosis or treatment.  

There are no post-service medical records indicating that the 
Veteran complained of or was treated for a right knee 
disability until his November 2006 VA examination wherein he 
was diagnosed with chondromalacia.  The Board finds that 
there is no continuity of symptoms between his current 
disability and any injury he experienced in service.  Service 
connection must fail on a direct basis.  See Hickson, supra. 

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim on secondary and 
direct grounds.  Consequently, the benefit-of-the- doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

b.	Stomach Ulcers

The claims file contains the Veteran's service treatment 
records.  His enlistment examination reflects that his 
abdomen and G-U systems were normal and did not mention any 
problems with any epigastric pain or problems.  Service 
treatment notes dated in May 1976 indicate that he presented 
for treatment with complaints of cramps, burning sensation, 
nausea, and vomiting.  The Veteran was diagnosed with peptic 
ulcer disease at that time and treated with medication.  
After May 1976, the Veteran did not seek further treatment 
for any complaints of stomach pain or problems.  There was no 
separation examination as the Veteran waived the requirement 
of such an examination in July 1982; however, the last 
service examination dated in February 1982 indicates that his 
abdomen and G-U system were normal. 

Post-service medical records do not show that the Veteran 
sought medical treatment for any stomach ulcer problems nor 
do they reflect a diagnosis of stomach ulcers since service 
discharge.  No examinations have been performed.  The 
Veteran's complaints are insufficient to establish a stomach 
ulcer disability.  Without any medical evidence of a stomach 
ulcer disability in service and currently, service connection 
cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328, 
1333 (1997).  

The weight of the evidence is against the claim of service 
connection for stomach ulcers.  See Hickson, supra; 38 C.F.R. 
§ 3.303.  The benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased rating in excess of 20 percent 
disabling for instability of the left knee is denied.

Entitlement to an increased rating in excess of 10 percent 
disabling for limitation of flexion of the left knee is 
denied.

Entitlement to an increased rating in excess of 10 percent 
disabling for limitation of extension of the left knee is 
denied. 

Entitlement to service connection for a right knee 
disability, to include as secondary to his service-connected 
left knee disability, is denied.  

Entitlement to service connection for stomach ulcers, to 
include as secondary to his service-connected left knee 
disability, is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


